Citation Nr: 9911098	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for psoriasis vulgaris, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1953 to May 
1955.

The instant appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which granted a claim 
for a compensable rating, to 10 percent, for psoriasis.  The 
disability evaluation for psoriasis was increased again, to 
30 percent, in a June 1997 rating decision.  Since this claim 
has not been withdrawn, an increased rating above 30 percent 
remains at issue on appeal.  See AB v. Brown, 6 Vet.App. 35 
(1993) (a claim remains in controversy where less than the 
maximum available benefits are awarded).


FINDING OF FACT

The appellant's service-connected psoriasis is currently 
manifested by mildly hyperemic patches on the left arm, 
trunk, and lower extremities with a history of a brief 
periods of extensive exfoliation and crusting on the hands 
secondary to a reaction to medication and without ulceration, 
extensive crusting, nervous manifestations or exceptional 
repugnance.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
service-connected psoriasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 
4.118, Diagnostic Codes 7806, 7816 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v Derwinski, 1 Vet.App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Several VA 
examinations were performed pursuant to the appellant's claim 
for benefits.  In addition, all available service medical 
records as well as recent VA treatment records have been 
obtained.  He has not asserted and there is nothing in the 
record that shows that there are missing, relevant records.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  A disposition 
on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Service connection was granted for psoriasis vulgaris in a 
May 1959 rating decision which noted that service medical 
records showed that the disorder commenced in service with 
one significant flare-up and that the veteran had periodic 
flare-ups, particularly in winter, since service.  The 
disability was initially assigned a 30 percent rating based 
on small to large scales over the entire cutaneous surface.

The disability evaluation was reduced to 10 percent in an 
April 1964 rating decision as a recent examination showed 
only minimal to mild scaling of the ears and scalp and 
minimal pitting of the nails.  By rating decision dated in 
March 1971, the disability evaluation was increased to 30 
percent based on VA treatment records showing severe scaling 
of the scalp, palms, and ears with no particular difficulty 
with the rest of the body.  In January 1976 the disability 
evaluation was again reduced to 10 percent as a recent VA 
examination found no active lesions.  In an August 1977 
rating decision, the disability evaluation was further 
reduced to 0 percent as a recent VA examination showed only 
slight scaling of the palms and left second toe, no active 
lesions.  In addition, no accurate diagnosis of any skin 
pathology could be made.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In February 1997 
the veteran filed the present claim for increase.  Recent 
medical evidence includes hospitalization summaries from the 
Memphis, Tennessee, VA Medical Center (MC).  The veteran was 
hospitalized from February 25, 1997, to March 3, 1997, and 
again from April 3, 1997, to April 18, 1997, for 
erythrodermic psoriasis.  He had extensive skin involvement 
and subjective complaints of chills at the time of his first 
hospitalization in February.  He immediately showed drastic 
improvement.  It was suggested that his flare-up was linked 
to his cardiac medication, Atenolol, so Quinapril was 
started.  In April 1997 the veteran's disability evaluation 
for psoriasis was increased to 10 percent based on the 
February 1997 hospitalization report.

His second hospitalization in April was secondary to another 
flare-up.  He reported that he was unable to use his hands 
because they would crack open, and he stated that his 
psoriasis was "the worst its ever been."  There was 
extensive erythroderma with desquamation of total body and 
fissuring at the wrist, fingers, and ankles.  Biopsy came 
back consistent with drug reaction.  He was much improved 
with discontinuation of Quinapril and with his inpatient 
treatment.  In a June 1997 rating decision his disability 
evaluation for psoriasis was increased to 30 percent based on 
the April 1997 hospitalization report.

Private medical records show that the veteran was 
hospitalized at the Methodist Hospital of Memphis from April 
24, 1997, to May 7, 1997, for ventricular tachycardia.  
During this hospitalization, large, red scaly areas with no 
oozing were noted over the entire body.  A June 1997 record 
from a private physician noted that the veteran's heart 
problems were secondary to his recent psoriasis flare-ups.  
At that time, the veteran's skin was "looking better", but 
he still had crusting and lesions of the hands and palms.  
Much improved lesions were noted on the forearms, neck, and 
head. 

VA outpatient treatment records from January to August 1997 
have been reviewed.  A January 1997 record noted marked 
seborrhea of the scalp, eyebrows, and nose, and large, 
confluent erythematous patches over the trunk and extremities 
with fine scaling.  The assessment was dermatitis as the 
distribution and lesions did not suggest psoriasis.  Later 
that month the same symptoms were assessed as psoriasis, and 
the veteran complained that he was having difficulty sleeping 
due to itching.  Following the May 1997 private 
hospitalization, the veteran's psoriasis was described as 
quiescent.  In June, his body "look[ed] good" but his hands 
were described as "cracked and scaly."  In August 1997 his 
symptoms were noted to be "a little worse."

In a September 1997 written statement, the veteran reported 
that he had periodic nervous manifestations in addition to 
extensive exfoliation and crusting.  A February 1998 VA 
examination was performed in order to determine whether the 
veteran had nervous manifestations of psoriasis.  The 
examiner noted that the claims folder had been reviewed and 
showed no psychiatric treatment or complaints.  The veteran 
denied a history of psychiatric treatment, and he denied 
ongoing anxiety or depression.  He reported that he had not 
noticed psoriatic flare-ups in conjunction with periods of 
increased stress.  The veteran reported that he had retired 
from operating a drive-in restaurant due to increased 
psoriatic symptoms; however, in an April 1998 written 
statement the veteran reported he had quit work due to his 
cardiovascular symptomatology.  The psychiatric examination 
was essentially normal, and no psychiatric diagnosis was 
made.

In December 1997 the veteran underwent an examination to 
assess his psoriasis.  The examiner reviewed the record.  At 
the time of the examination, the veteran denied active skin 
lesions and stated the only psoriatic medication he was 
taking was medicated shampoo.  He reported one or two spots 
on his body on average.  Examination of the scalp showed no 
active skin lesions.  There were two small white plaques on 
the right forearm, and there were dryer, mildly hyperemic 
patches on the left arm, trunk, and lower extremities.  Both 
palms were erythematous with thin skin.  The skin lesions 
were in a fading stage, nevertheless the veteran was referred 
to a photographer.  Color photographs of various parts of the 
body are included in the record.  The examiner noted that the 
trigger factors for the veterans 1997 hospitalizations were 
secondary to cardiac medication.

Psoriasis is rated as for eczema under Diagnostic Code 7806.  
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7816, and Note 
following Diagnostic Code 7819 (1998).  Diagnostic Code 7806 
provides that a 30 percent evaluation requires exudation or 
constant itching, extensive lesions or marked disfigurement, 
and a 50 percent evaluation is consistent with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  After a careful review of 
the evidence of record, it is found that an increased 
evaluation for the service-connected skin psoriasis is not 
warranted.  

The evidence of record shows that the veteran had two brief 
periods of acute psoriasis in 1997 due to reactions to 
cardiac medication which cleared promptly with inpatient 
treatment.  Otherwise, the medical record shows that in 1997 
he received fairly regular treatment for psoriasis which was 
quiescent at times.  The most recent medical evidence, the 
December 1997 VA examination found only rare pruritic, mildly 
hyperemic patches over the body.

The Board finds that the preponderance of the evidence of 
record demonstrates that the criteria for the next higher 
schedular evaluation of 50 percent have not been met.  There 
is no medical evidence in the record of ulceration or that 
the veteran's psoriasis was ever exceptionally repugnant.  
The recent color photos do not show that the psoriasis is 
exceptionally repugnant.  Further, a VA examination 
specifically addressed whether the veteran had any nervous 
manifestations of psoriasis and found none.  The medical 
evidence also does not reveal extensive crusting.  Crusting 
was primarily noted during acute periods of exacerbation on 
the hands, and no crusting was noted in the most recent 
examination report.

The Board acknowledges that during acute periods of 
exacerbation, which according to the medical record were 
brief and resolved with inpatient treatment, the veteran has 
had extensive exfoliation.  However as extensive exfoliation 
is infrequent and as the remainder of the criteria for the 
higher evaluation are not met, the Board finds that the 
disability picture does not more nearly approximate the 
criteria required for the 50 percent rating.

The Board notes that the veteran has systemic manifestations 
of his service-connected psoriasis, namely a heart disorder.  
The relationship between his psoriasis and his heart disorder 
was noted by both a VA and a private physician.  In a March 
1998 rating decision, service connection was granted for 
coronary artery disease with ventricular tachycardia, status 
post cardioverter defibrillator implant, because it was 
related to the service-connected psoriasis.  The service-
connected heart disorder was initially rated 100 percent 
disabling following insertion of the pacemaker and was then 
reduced to 60 percent.  

However, the Board does not find that the systemic 
manifestations support an increased rating for psoriasis as 
those manifestations have been separately service-connected.  
VA regulations prohibit pyramiding, or evaluating the same 
disability under various diagnoses.  38 C.F.R. § 4.14 (1998).  
Thus, symptoms attributed to the veteran's service-connected 
heart disorder cannot also serve as the basis for an 
increased evaluation for the service-connected psoriasis.

In addition, the Board does not find the failure to submit 
this case for consideration of an extraschedular evaluation 
to be in error.  38 C.F.R. § 3.321(b) (1998).  In conclusion, 
it is found that the preponderance of the evidence is against 
the veteran's claim for an increased evaluation for service-
connected psoriasis.


ORDER

Entitlement to an increased rating for psoriasis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

